Citation Nr: 0012055	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for chronic bilateral 
iritis with corrected visual acuity, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran has served on active duty from March 1977 to 
November 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A personal hearing 
was also held at the RO before the undersigned member of the 
Board in February 2000.  

It is noted that the veteran filed his claim for increased 
ratings in September 1997.  A September 1999 rating action 
increased the disability evaluation for hypertension 
cardiovascular disease to 30 percent.  Even though the RO 
increased the schedular rating for the veteran's hypertensive 
disability during the appeal, the issue of entitlement to a 
higher rating remained on appeal, as the veteran had not 
indicated his desire to withdraw that issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

At the veteran's February 2000 personal hearing, it appears 
that he is requesting an increased rating for his service 
connected history of transient ischemic attack, which is a 
disability that service connection was granted for in 
September 1999.  This issue is referred to RO for appropriate 
action.  


FINDINGS OF FACT

1.  On July 27, 1998, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant for the withdrawal of his appeal regarding a claim 
for an increased rating for iritis.

2.  The service-connected lumbosacral strain is manifested 
primarily by complaints of pain and slight limitation of 
motion, without evidence of muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.

3.  The appellant's hypertension is controlled with 
medication and is manifested by diastolic blood pressure 
readings of 110 or less with left ventricular hypertrophy; 
without a typical history of congestive heart failure, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, METs greater than 5 that results in dyspnea, 
fatigue, angina, dizziness, or syncope, marked enlargement of 
the heart, sustained diastolic hypertension of 120 or more, 
more than moderate dyspnea on exertion, or preclusion of more 
than light manual labor.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant regarding a claim for an increased rating for 
iritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204 (1999).

2.  The criteria for a disability rating in excess of 
10 percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295 (1999).  

3.  The criteria for a disability rating in excess of 
30 percent for hypertensive cardiovascular disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 7007, 7101 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The RO in April 1998 denied an 
increased rating for bilateral chronic iritis.  The veteran 
was notified of this action by the RO later that month.  The 
RO received a notice of disagreement (NOD) in May 1998.  The 
RO issued a statement of the case (SOC) in July 1998.  The RO 
received a VA Form 9, substantive appeal, July 21, 1998.  On 
July 27, 1999, the RO received a statement from the veteran 
requesting withdrawal of his appeal regarding bilateral 
iritis.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

II.  Lumbosacral Strain

The appellant asserts that his service-connected lumbosacral 
strain and hypertensive cardiovascular disease have worsened 
and, therefore, warrant higher evaluations. 

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the SCHEDULE FOR RATING 
DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Service medical records relate that on numerous occasions 
beginning in 1984, the veteran received treatment for back 
problems.  Diagnoses included pyriforms back syndrome, rule 
out herniated nucleus pulposus, history of herniated nucleus 
pulposus, and low back strain.  A January 1991 X-ray report 
showed hypoplastic spinous process of the L4 vertebra with 
evidence of Baastrup's disease.  Based on inservice treatment 
and VA examination, a June 1994 rating decision granted 
service connection for lumbosacral strain, and assigned a 10 
disability rating under Diagnostic Code 5295, effective from 
November 1993. 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
10 percent evaluation when it is manifested by characteristic 
pain on motion.  A 20 percent rating is warranted if there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295 (1999).

The Board finds that the current medical evidence, considered 
in relation to the appellant's medical history, does not 
support a rating in excess of 10 percent.  The record 
presents findings that most nearly reflect characteristic 
pain on motion, evaluated under Diagnostic Code 5295 as 10 
percent disabling.  I note that the most recent treatment 
records do not establish the presence of muscle spasm let 
alone loss of lateral spine motion.  

VA outpatient records dated in July 1997 show that the 
veteran complained of back pain.  It was noted that straight 
leg raising caused increased pain in right leg.  

The veteran underwent VA examination in June 1999.  He 
described intermittent pain with chronic stiffness.  On 
examination, it was noted that his back was normal in 
appearance.  His gait was normal.  There was no tenderness 
over the lumbar vertebrae or over the sacroiliac area.  There 
was no tenderness, but he was tense during examination.  
There was some stiffness noticed on straight leg raising.  He 
complained of tightness in the back of the right leg but pain 
was not elicited until 70 degrees.  He could flex the lower 
extremities at the hip to 90 degrees.  There was no weakness 
of the lower extremities.  

While the veteran continues to complain of back pain it 
should be pointed out that the current diagnostic code takes 
into consideration painful motion.  I have taken into 
consideration the provisions of 38 C.F.R. § 4.40 (1999) which 
provide that the rating should reflect functional loss due to 
pain.  However, the recent VA records do not reflect an 
increase in physical manifestations including muscle spasm.  
The examiner commented that the veteran did not report flare-
ups, episodes of inflammation or weakness.  Additionally, X-
ray studies failed to reveal any abnormalities or defects 
that can be attributed to his service connected disability. 

I have also considered alternatively rating the veteran's 
back disability under Diagnostic Code 5292, for limitation of 
motion.  First, I note that Diagnostic Code 5295 includes 
limitation of motion in its rating criteria.  Therefore, the 
assignment of a separate rating for limitation of motion in 
addition to the 10 percent rating in effect under Diagnostic 
Code 5295 would be prohibited by 38 C.F.R. § 4.14.  But see 
Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran entitled to 
combine separate 10 percent ratings when none of the 
symptomatology is duplicative or overlapping, but rather is 
distinct and separate:  disfigurement, painful scars, and 
muscle damage resulting in functional limitation).

Diagnostic Code 5292 provides that limitation of motion of 
the lumbar spine is rated at 10 percent when slight, 20 
percent when moderate, and 40 percent when severe.  38 C.F.R. 
Part 4, § 4.71a, Code 5292 (1999).  The most recent findings 
at the June 1999 VA examination indicate that the veteran had 
80 degrees of flexion. He was observed to bend at the waist 
30 degrees to the left and right.  He was able to twist 20 
degrees to the right and 25 degrees to the left.  These 
findings do not equate to moderate limitation of motion, as 
there remains a significant range of motion of the back, with 
apparently little limitation of rotation and extension, with 
only some limitation of forward flexion. 

After careful scrutiny of all of the medical records and 
evidence of record including his testimony regarding 
employment, I conclude that the current manifestations of the 
appellant's lumbosacral disability, which include pain with 
some limitation of motion, approximate the disability picture 
of characteristic pain on motion which calls for a 10 percent 
disability rating, and does not approach the level required 
for a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).


III.  Hypertensive Cardiovascular Disease

Based on inservice treatment and VA examination, a June 1994 
rating action granted service connection for hypertension 
with left ventricular hypertrophy, assigning a 10 percent 
evaluation under Diagnostic Code 7101 for hypertensive 
vascular disease.  A July 1995 rating decision increased the 
disability evaluation to 20 percent disabling, effective from 
the original date of service connection for hypertension in 
November 1993.  A September 1999 rating action increased the 
rating to 30 percent disabling, effective from September 
1997.   

Because the appellant's claim of entitlement to an increased 
evaluation for his hypertension disease was initiated before 
the rating criteria for evaluating cardiovascular disorders 
was changed on January 12, 1998, the Board will review the 
claim under both sets of criteria pertaining to hypertension 
(Diagnostic Code 7101) and hypertensive heart disease 
(Diagnostic Code 7007) in order to accord him evaluation 
under the set of criteria that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension) that was effective 
prior to January 12, 1998, (old criteria), a 60 percent 
evaluation is assigned when manifested by diastolic pressure 
predominantly 130 or more and severe symptoms.  For diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent evaluation is assigned.  If diastolic 
pressure is predominantly 110 or more with definite symptoms, 
a 20 percent evaluation is assigned.  When diastolic pressure 
is predominantly 100 or more, a 10 percent evaluation is 
assigned. (Note 1: For the 40 percent and 60 percent ratings, 
there should be careful attention to diagnosis and repeated 
blood pressure readings.) (Note 2: When continuous medication 
is shown necessary for control of hypertension with a history 
of diastolic blood pressure predominantly 100 or more, a 
minimum rating of 10 percent will be assigned.) 38 C.F.R. § 
4.104, Diagnostic Code 7101, effective prior to January 12, 
1998.

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension) that became 
effective January 12, 1998, (new criteria), a 60 percent 
evaluation is assigned when diastolic pressure is 
predominantly 130 or more.  When diastolic pressure is 
predominantly 120 or more, a 40 percent evaluation is 
assigned. A 20 percent evaluation is assigned when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 100 or more, or when systolic 
pressure is predominantly 160 or more, a 10 percent 
evaluation is assigned.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.

Under the general rating formula for hypertensive heart 
disease that was effective prior to January 12, 1998, a 100 
percent evaluation is assigned with definite signs of 
congestive failure, and more than sedentary employment 
precluded, is assigned.  A 60 percent evaluation is assigned 
when there is marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, and 
more than light manual labor precluded.  When there is 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, and moderate dyspnea on 
exertion, a 30 percent evaluation is assigned. 38 C.F.R. 
§ 4.104, Diagnostic Code 7007, effective prior to January 12, 
1998.

Under the general rating formula for hypertensive heart 
disease that became effective January 12, 1998, when there is 
chronic congestive heart failure, or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
evaluation is assigned.  When there is more than one episode 
of congestive heart failure in the past year, or a workload 
of 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent evaluation is assigned.  When a 
workload of 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation is assigned.  When a workload of 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication is required, 
a 10 percent evaluation is assigned. 38 C.F.R. § 4.104, 
Diagnostic Code 7007, effective January 12, 1998.

The blood pressure readings presented in this case fail to 
demonstrate that the appellant experiences predominant 
diastolic hypertension of 110 or more so as to warrant a 
higher evaluation due to elevated blood pressure.  VA 
outpatient records dated between September 1996 and October 
1997 relates that diastolic readings ranged between 88 and 
110 and the systolic pressures ranged from 148 and 187.  At 
VA examination in June 1999 the blood pressure readings were 
180/110 and 170/100.  His pulse was 58 and regular.  
Respiration was 12.  The heart was not enlarged to percussion 
but point maximal impulse was diffuse at the fifth left 
intercostal space.  The neck vessels were not engorged nor 
was there evidence of peripheral edema.  The peripheral 
pulses were palpable to the feet as well as radial.  EKG 
revealed sinus brachycardia with some ST-T wave abnormality 
and abnormal echocardiogram.  It was felt that the veteran 
likely had some degree of cardiac involvement with cardiac 
hypertrophy.  The examiner commented that the veteran was 
able to exercise strenuously at times without symptoms.  METs 
level was 7 to 8.  These symptoms are compatible with a 30 
percent evaluation under the new criteria under Diagnostic 
Code 7007.

As the evidence presented in this case does not demonstrate 
that the appellant's cardiovascular disability includes a 
typical history of congestive heart failure, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, 
METs greater than 5 that results in dyspnea, fatigue, angina, 
dizziness, or syncope, marked enlargement of the heart, 
sustained diastolic hypertension of 120 or more, more than 
moderate dyspnea on exertion, or preclusion of more than 
light manual labor, the Board is unable to identify a basis 
to grant an evaluation greater than 30 percent for 
hypertensive cardiovascular disease.


IV.  Extraschedular Rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that either of the veteran's 
disabilities produce such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This case does not present factors 
such as frequent periods of hospitalization or marked 
interference with employment.  

In regards to industrial impairment, at the June 1999 VA 
examination, the veteran reported that he is a county school 
driver.  He indicated that he has chronic low back pain with 
an associated sense of stiffness.  However, he also reported 
that his back did not "go out or lock."  Further, his back 
does not confine him to bed or prevent him from carrying out 
self-care or doing ordinary physical work.  The veteran has 
not contended that his cardiovascular disability interferes 
with his employment.  As noted above, on stress testing it 
was noted that he was able to exercise strenuously without 
symptoms.  Furthermore, at his personal hearing he reported 
that was able to work 10 hours a day.

Moreover, a review of the claims file does not show that the 
service-connected disorders have resulted in hospitalization.  
Although he has sought treatment for a painful back on 
occasions, this has not resulted in extensive treatment let 
alone hospitalization.  Neither has his hypertensive 
disability.  As discussed above, the medical evidence reveals 
that no more than a 10 percent disability evaluation is in 
order for the veteran's lumbosacral strain and 30 percent for 
the cardiovascular disability.  Neither his statements nor 
the medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.


ORDER


The appeal regarding entitlement to an increased rating for 
chronic bilateral iritis with corrected visual acuity is 
dismissed.

Entitlement to an increased evaluation for lumbosacral 
disorder is denied.

Entitlement to an increased evaluation for hypertensive 
cardiovascular disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

